PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/596,680
Filing Date: 8 Oct 2019
Appellant(s): OOI et al.



__________________
Matthew Pavao
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8/13/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/17/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in 
Claims 1, 9, 10, 12-20 and 22-27 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over WO Patent 2006/064825 in view of Shantha et al. (US 2011/0052678) and further in view of Chappell et al. (US 2007010761).
WO patent teaches an ophthalmic composition of an eye drop comprising statin compounds, such as, atorvastatin for the treatment of dry eye.  See the abstract, Para [0006], para [0045], page 29 and the claims of the translation. WO Patent differs from the claimed invention in not specifically teaching atorvastatin treats dry eye by reducing cholesterol in meibum glands. Shantha et al. teaches that atorvastatin being used in an eye drop for the treatment of conditions, such as macular degeneration. See claim 18.  Shantha et al. in Para [0034] makes clear that the claimed HMG-COA inhibitors, such as atorvastatin treat AMD by lowering LDL cholesterol. Chappell et al. teaches the use of the secondary components, such as, immunosuppressant, anti-inflammatory agents and antibiotics for the treatment of blepharitis and dry eye. See claims particularly claim 11. It would have been obvious to a person skilled in the art to use the claimed statin compounds for the treatment of blepharitis and dry eye by lowering cholesterol, considering that the secondary reference, Shantha teach that the claimed statin compounds lower cholesterol and have been used in an ophthalmic formulation. It would have been obvious to a person skilled in the art to use atorvastatin in the eye and expect to lower cholesterol considering that appellant is using the same compound as the WO Patent and Shantha at the same concentration and apply it to the eye.  The reduction in meibum glands cholesterol is the expected property of using the composition of the WO Patent and Shantha in the eye for the treatment of dry eye and macular degeneration. The addition of components, such as immunosuppressive agents and anti-inflammatory agents to the composition of the WO Patent, would have been obvious in view of Chappell 
(2) Response to Argument
Appellant’s arguments and remarks have been noted.  Appellant in his remarks argues that “Claim 1 is directed to a method comprising administering an HMG CoA reductase inhibitor, atorvastatin, to the ocular surface of an individual with an ocular surface inflammatory disorder that is characterized by an unstable tear film. The disorder is selected from dry eye and blepharitis. The inventors have surprisingly found that the tear film can be stabilized by providing atorvastatin to the ocular surface. The atorvastatin targets meibum-producing tissue (Meibomian glands), and inhibits cholesterol formation by the meibum-producing tissue, which stabilizes the tear film. (See Specification at page 6, lines 12-17, and page 8, line 19 to page 9, line 18). Claim 1 is thus directed to a specific subcategory of dry eye which is due to an unstable tear film resulting from a higher than normal relative abundance of cholesterol or cholesterol esters synthesized by meibum-producing tissue”.  It is the examiner’s position that the WO Patent teaches the use of atorvastatin in the eye for the treatment of dry eye and the disorders associated with dry eye.  The use of the same compound at the same concentration in the eye by the prior art in for the treatment of any types of dry eye is expected to reduce the cholesterol formation in the meibum glands in the absence of evidence to the contrary. Appellant in his remarks further argues that “Shantha, like Santen, is also clearly directed to a different disorder than the instant claims. The Office states, “Shantha et al. teaches that atorvastatin and the other claimed statin compounds are HMG CoA reductase inhibitors being used in an eye drop form for the treatment of conditions, such as macular degeneration” (See Final Office Action, p. 3). However, as acknowledged in the record by the Office, Shantha is directed to age related macular degeneration (ARMD). ARMD is a retinal disease that involves the macula involved in central vision, not the surface of the eye (See Shantha, [0002]). There is simply no nexus between ARMD, a retinal disease, and an In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960). As this court explained in Crockett, the idea of combining them flows logically from their having been individually taught in the prior art. In the case at bar, appealed claims 2-4, 9 and 14 require no more than the mixing together of two conventional spray-dried detergents. Thus, these claims set forth prima facie obvious subject matter”.   Furthermore, appellant himself is combining the same ingredients as Chappell with atorvastatin, which according to appellant treat dry eye by a different mechanism. Appellant’s 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ZOHREH A FAY/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
Conferees:
/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615   

                                                                                                                                                                                                     Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.